Citation Nr: 1108368	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-36 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for loss of the nasal half of the visual field of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Nashville, Tennessee, which granted service connection for the left eye disorder and assigned an initial 10 percent rating and denied service connection for a back disorder.

In November 2008, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

When the case was before the Board in February 2009, both issues were remanded to the RO for additional development.  Thereafter, in a May 2010 rating decision, the RO granted service connection for a back disorder, characterized as spondylolysis of the lumbar spine.  As this is a complete grant of the benefits sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  


FINDING OF FACT

The service-connected loss of the nasal half of the visual field of the left eye is manifested by unilateral concentric contraction of visual field to 24 degrees.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for loss of the nasal half of the visual field of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3,102, 3.159, 4.1, 4.3, 4.7, 4.75, 4.83a, 4.84a, Diagnostic Code 6080 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in a June 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the notice letter informed the Veteran as to disability ratings and effective dates.

However, the Veteran is challenging the initial disability rating assigned following the grant of service connection for loss of the nasal half of the visual field of the left eye.  Service connection was awarded in a March 2007 rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Specifically, on the occasion of the aforementioned hearing on appeal, the Veteran was informed that the claims folder would be held open for 60 days to allow him to send VA records of treatment for his service-connected eye disorder in October and November 2008.  However, the Veteran failed to submit additional VA treatment records.  

Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim for service connection, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its February 2009 remand.  Specifically, the February 2009 Board remand instructed the RO to contact the Veteran and request the information regarding VA and private medical care providers who treated him for his left eye disorder since 2007.  In addition, the RO was to provide the Veteran with a VA eye examination to determine the nature and severity his left eye disability, in accordance with the latest AMIE worksheet for rating disorders of the eye.  The Veteran responded by sending in additional medical statements from his treating physicians, along with a waiver of RO consideration of such evidence.  Additional VA medical records from 2008 were obtained.  Moreover, the Board finds that August 2010 VA examination report substantially complies with the Board's February 2009 remand directives.  Consequently, the Board finds that the RO has complied with the Board's instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board is satisfied as to substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119, 126 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for loss of the nasal half of the visual field of the left eye was granted in a June 2007 rating decision.  A 10 percent evaluation was assigned under 38 C.F.R. § 4.79, Diagnostic Code 6080, effective May 12, 2006 (the date following the Veteran's discharge from service).  The Veteran appealed the initial 10 percent rating assigned.  

The Rating Schedule provides that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.

The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.

The provisions of 38 C.F.R. § 4.76a, Table III reflects normal visual field extent at 8 principal meridians as follows (in degrees): temporally 85, down temporally 85, down 65, down nasally 50, nasally 60, up nasally 55, up 45, and up temporally 55.

Under Diagnostic Code 6080, which evaluates impairment of field vision, a compensable disability rating (10 percent) requires (a) concentric contraction of visual field to 60 degrees, but not to 45 degrees, unilaterally; (b) concentric contraction of visual field to 45 degrees, but not to 30 degrees, unilaterally; (c) concentric contraction of visual field to 30 degrees, but not to 15 degrees, unilaterally; (d) loss of nasal half of visual field, unilaterally; or (e) loss of temporal half of visual field, unilaterally.

A rating greater than 10 percent under Diagnostic Code 6080 for impairment of field vision would require (a) concentric contraction of visual field to 60 degrees, but not to 45 degrees, bilaterally; (b) concentric contraction of visual field to 45 degrees, but not to 30 degrees, bilaterally; (c) concentric contraction of visual field to 30 degrees, but not to 15 degrees, bilaterally; (d) concentric contraction of visual field to 15 degrees, but not to 5 degrees unilaterally or bilaterally; (e) concentric contraction of visual field to 5 degrees unilaterally or bilaterally; (f) loss of nasal half of visual field, bilaterally; or (g) loss of temporal half of visual field, bilaterally.

After review of the evidence, the Board has determined that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected loss of the nasal half of the visual field of the left eye.

The medical evidence of record includes an August 2006 letter from a private eye doctor, which notes that the Veteran has left nasal hemianopic field loss, which resulted from optic nerve damage.  

A March 2007 VA examination report notes that the Veteran fell and hit his head during service.  He hit the side of his eye and got some bleach in the eye as well.  He has had left eye nasal visual field defect in the left eye ever since.  On examination, pupils were normal.  

A September 2007 VA eye clinic comprehensive examination consult notes that the Veteran feels that his left eye vision is getting worse and he is beginning to have difficulty focusing.  On examination, left eye distance acuity was 20/50-2.  Extraocular motions were full and without restrictions.  Confrontation fields were full for the right eye and for the left eye there was complete nasal hemianopsia crossing over the midline of the left eye.  Slit lamp examination was normal.  The assessment was nasal visual field defect and decreased vision , left eye, secondary to a fall in 2006; unremarkable ocular health; refractive error.

At the time of the above-described hearing on appeal, the Veteran testified that he has only peripheral vision in his left eye.  He stated that he had undergone an examination at the VA medical center in November 2008.  The Veteran further detailed symptomatology attributable to his eye disorder, noting that he has to strain to focus his eye.  

A November 2008 VA primary care clinician note indicates that the Veteran had no change in vision.  

A July 2009 VA examination report notes that the Veteran fell off of a bus (around 10 feet) with head trauma on the left side.  His current left eye visual symptoms include field cut and blurring.  There are no periods of incapacitation due to the eye disease and there is no glaucoma of any kind.  Physical examination noted that visual acuity is not worse than 5/200.  There is no keratoconus and there is not more than four diopters of spherical correction between the eyes.  Uncorrected distance vision in the left eye was 20/40 and corrected distance vision was 20/30.  Slit lamp examination findings were normal.  There is no other lens abnormality.  Fundoscopic examination was abnormal in terms of cup to disc ration and periphery.  There is a visual field defect.  There is a scotoma in the left eye, and it is centrally located.  The Veteran is missing the complete nasal field of the left eye with crossover of midline.  Accommodation is normal.  Right eye pressure was 16 and left eye pressure was 15.  Lacrimal duct function and eyelids were normal.  There was no lagophthalmos, symblepharon, or removal of an eye.  There is no ptosis, nystagmus, loss of eyelashes, or loss of eyebrows.  The Veteran was noted to be employed part-time as a substitute teacher.  The diagnosis was complete nasal visual field defect of the left eye with some mid-line crossover and mildly decreased acuity.  It has significant effects on the Veteran's occupation in terms of visual difficulty and trouble with depth perception.  It was a moderate effect on exercise, sports and driving.  It has a mild effect on chores, shopping, recreation, traveling.  It has no effect on feeding bathing, dressing, toileting, and grooming.  The examiner opined that this type of visual field defect is consistent with pre-chiasmal damage of the left optic nerve, specifically the temporal fibers.  There is no conjunctivitis, iritis, retinitis, scleritis or other active eye disease.  

At the July 2009 VA examination, visual field testing of the left eye showed an average contraction to 24 degrees.  In the left eye, temporal vision was zero degrees.  Vision down temporally was zero degrees in the left eye.  Down vision was 5 degrees.  Vision down nasally was 70 degrees.  Vision nasally was 65 degrees.  Vision up nasally was 45 degrees.  Up vision was zero degrees.  Vision up temporally was zero degrees.  The total remaining visual field for the left eye was 185.  When this number is divided by the eight directions and rounded up, the average contraction is 24 degrees.  

A November 2010 letter from a private doctor notes that the Veteran has unaided distance vision of 20/100 in the left eye, with eccentric viewing of the left eye, and no improvement with refraction.  Visual field is full on the right.  But, the left eye shows a complete nasal hemianopsia, which crosses the midline, and affects some of the central vision.  The recommendation is full-time protection with polycarbonate lenses because of the decreased vision in the left eye.  

Under Diagnostic Code 6080, the only way the Veteran can receive a higher rating for his unilateral loss of nasal half of visual field is if there is concentric contraction of visual field of 6 to 15 degrees; or, concentric contraction of visual field to 5 degrees.  At the July 2009 VA examination, average concentric contraction of visual field was 24 degrees.  This does not meet the requirement for a higher rating under Diagnostic Code 6080.  

The Board has also considered whether the Veteran could receive a higher rating under any other diagnostic code, but has found none.  In this regard, the Veteran's visual acuity (corrected distance vision of 20/30 in the left eye) is not severe enough to warrant a higher rating, and he does not have any other resultant eye disability from his loss of field vision that warrants a higher rating.  

In reaching the determinations above, the Board has considered the provisions of 38 U.S.C.A. § 5107(b).  However, there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

The Board has also considered whether, under Fenderson, a higher rating might be warranted for this disability for any period of time during the pendency of this appeal.  However, there is no evidence that the Veteran's loss of the nasal half of the visual field of the left eye has been persistently more severe than the extent of disability contemplated under the assigned rating for the disability at any time during the appeal period.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Finally, the Board has considered the issue of whether the Veteran's loss of the nasal half of the visual field of the left eye presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.


ORDER

An initial rating in excess of 10 percent for loss of the nasal half of the visual field of the left eye is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


